           Case 1:19-vv-00971-UNJ Document 54 Filed 05/06/21 Page 1 of 5




    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-971V
                                          UNPUBLISHED


    PATRICK POTTER,                                             Chief Special Master Corcoran

                         Petitioner,                            Filed: April 6, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Guillain-
                                                                Barre Syndrome (GBS)
                         Respondent.


Theodore J. Hong, Maglio Christopher & Toale, PA, Seattle, WA, for petitioner.

Mark Kim Hellie, U.S. Department of Justice, Washington, DC, for respondent.


                                 DECISION AWARDING DAMAGES 1

        On October 18, 2019, Patrick Potter filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that as a result of his September 12, 2017 influneza
(“flu”) vaccination he suffered Guillain-Barre Syndrome (“GBS”). Petition at 1, 7-8. The
case was assigned to the Special Processing Unit of the Office of Special Masters.

      On July 20, 2020, a ruling on entitlement was issued, finding Petitioner entitled to
compensation for GBS. On April 5, 2021, Respondent filed a proffer on award of
compensation (“Proffer”) indicating Petitioner should be awarded $115,164.65. The
award is comprised of the following: $115,000.00 for pain and suffering and $164.65 for
unreimbursed medical expenses. Proffer at 1. In the Proffer, Respondent represented


1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
          Case 1:19-vv-00971-UNJ Document 54 Filed 05/06/21 Page 2 of 5



that Petitioner agrees with the proffered award. Id. at 2. Based on the record as a whole,
I find that Petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $115,164.65 (comprised of the following: $115,000.00 for pain and
suffering and $164.65 for unreimbursed medical expenses) in the form of a check
payable to Petitioner. This amount represents compensation for all damages that would
be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
         Case 1:19-vv-00971-UNJ Document 54 Filed 05/06/21 Page 3 of 5




         In the United States Court of Federal Claims
                            OFFICE OF SPECIAL MASTERS


PATRICK POTTER,

                     Petitioner,
                                                        Case No. 19-971V (ECF)
v.                                                      CHIEF SPECIAL MASTER
                                                        CORCORAN
SECRETARY OF HEALTH
AND HUMAN SERVICES,

                     Respondent.


              RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.     Procedural History

       On July 17, 2020, respondent filed a Vaccine Rule 4(c) report concluding that

Patrick Potter (“petitioner”) suffered an injury that is compensable under the National

Childhood Vaccine Injury Act of 1986, as amended, 42 U.S.C. §§ 300aa-10 to -34 (“the

Act”). ECF No. 31. Accordingly, on July 20, 2020, the Chief Special Master issued a

Ruling on Entitlement, finding that petitioner was entitled to compensation under the Act.

ECF No. 32.

II.    Items of Compensation and Form of the Award

       Based upon the evidence of record, respondent proffers that petitioner should be

awarded $115,164.65. The award is comprised of the following: $115,000.00 for pain

and suffering and $164.65 for unreimbursed medical expenses. This amount represents

all elements of compensation to which petitioner would be entitled under
          Case 1:19-vv-00971-UNJ Document 54 Filed 05/06/21 Page 4 of 5




42 U.S.C. § 300aa-15(a) regarding his September 12, 2017, influenza vaccination.

Petitioner agrees.1

III.    Form of the Award

        The parties recommend that compensation provided to petitioner should be made

through a lump sum payment of $115,164.65, in the form of a check payable to

petitioner. Petitioner agrees.

        Petitioner is a competent adult. Evidence of guardianship is not required in this

case.

                                                  Respectfully submitted,

                                                  BRIAN M. BOYNTON
                                                  Acting Assistant Attorney General

                                                  C. SALVATORE D’ALESSIO
                                                  Acting Director
                                                  Torts Branch, Civil Division

                                                  HEATHER L. PEARLMAN
                                                  Acting Deputy Director
                                                  Torts Branch, Civil Division

                                                  DARRYL R. WISHARD
                                                  Assistant Director
                                                  Torts Branch, Civil Division




1  Should petitioner die prior to entry of judgment, the parties reserve the right to move
the Court for appropriate relief. In particular, respondent would oppose any award for
future medical expenses, future lost earnings, and future pain and suffering.
                                              2
       Case 1:19-vv-00971-UNJ Document 54 Filed 05/06/21 Page 5 of 5




                                        s/ Mark K. Hellie
                                        MARK K. HELLIE
                                        Trial Attorney
                                        Torts Branch, Civil Division
                                        U.S. Department of Justice
                                        P.O. Box 146, Benjamin Franklin Station
                                        Washington, D.C. 20044-0146
                                        T: (202) 616-4208
                                        E: mark.hellie@usdoj.gov
DATED: April 5, 2021




                                    3
